Citation Nr: 1120322	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for a right ankle disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

5.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

6.  Entitlement to service connection for a bilateral hip disorder.  

7.  Entitlement to service connection for a disorder characterized as fibromyalgia and myofascial pain syndrome.

8.  Entitlement to service connection for a peptic ulcer, also characterized as gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for migraines.

11.  Whether the reduction in evaluation from 40 percent to 20 percent for cervical disc disease was proper, including entitlement to a rating in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.

Although this matter has been certified for review in part as involving the Veteran's claim of service connection for fibromyalgia, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.35.
It was held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant seeking service connection for a disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for a disability based on reasonable expectations of non-expert claimant.  The record indicates that the Veteran may be diagnosed with myofascial pain disorder, and the Board has therefore characterized the issue accordingly.  

The Board presently reopens the previously denied claims of entitlement to service connection for a right knee disorder and a left knee disorders.  Those  issues, and those of entitlement to service connection for fibromyalgia and myofascial pain syndrome; a peptic ulcer and GERD; radiculopathy of the upper and lower extremities; bilateral hip disorders; a headache disorder; a left knee disorder; and the propriety of a reduction for a rating for cervical disc disease addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for a right ankle disorder and a left knee disorder were denied by an unappealed rating decision in August 1993.  

2.  The evidence received since the August 1993 rating decision relates to an unestablished fact necessary to substantiate the claims for a right ankle disorder and a left knee disorder and raises a reasonable possibility of substantiating the claims.






CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied entitlement to service connection for a right ankle disorder and a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final August 1993 determination denying the Veteran's claims of entitlement to service connection for a right ankle disorder and a left knee disorder is new and material, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

In July 1993, the Veteran alleged that she was entitled to service connection for her left knee and right ankle.  In an August 1993 rating decision, service connection for a left knee disorder and a right ankle disorder was denied. The Veteran was apprised of the rating decision by letter dated in September 1993 but she did not appeal. Therefore, the August 1993 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  




Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO reopened the claims; however, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Id.  Thus, the Board must initially determine whether there is new and material evidence to reopen the claims for service connection for a left knee disorder and a right ankle disorder.

The evidence of record at the time of the August 1993 rating decision consisted of service treatment records, post-service medical records, and an August 1993 VA examination.  In December 1991, a VA medical note indicated the Veteran had been diagnosed with "chronic pain syndrome."  In June 1992, another VA treatment note indicated that the Veteran had been diagnosed as having myofascial pain syndrome.  

The Veteran's claim for service connection for a right ankle disorder was denied on the basis of the RO's determination that there were no records of treatment for the right ankle during service and that the VA examination of the right ankle was normal.  Regarding the left knee, while the service treatment records noted complaints of stiffness in the knees, the RO denied the claim finding that those complaints were temporary in nature and resolved themselves, as evidenced by the VA examination's findings of a normal left knee.  

The evidence submitted in support of reopening the claims includes the Veteran's statements that these disorders are secondary to her service connected back disorder, medical records that show multiple diagnoses of a left knee disorder and a right ankle disorder, as well as VA examinations in December 2004 and October 2005, in which the examiners opined that the Veteran's right ankle disorder is related to service.  Further, the record now contains records indicating that the Veteran is being treated by a chiropractor for fibromyalgia-related complaints.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims.  Presumed credible under the decision in Justus, this evidence suggests that the Veteran has had continuing complaints of left knee and right ankle symptoms, as well as continued overall chronic pain.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened.  

ORDER

As new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee disorder, the claim is reopened.  

As new and material evidence has been submitted sufficient to reopen a claim for service connection for a right ankle disorder, the claim is reopened.  


REMAND

Additional factual and medical development is required prior to appellate review.  The Veteran has reported that after she was discharged from active military duty, she remained in the military health care system as a dependent.  The RO/AMC must attempt to secure records of her treatment while she was in this status.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the existence, etiology, or severity of a disability.  See 38 C.F.R. § 3.159; see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  Further medical development is warranted as below.  


Right Ankle, Left Knee, Bilateral Upper Extremity and Bilateral Lower Extremity Radiculopathy, Bilateral Hip and Fibromyalgia/Myofascial Pain Syndrome

Although development and adjudication of the claims has been essentially focused on specific extremity diagnoses as they may relate to service or to the presently service-connected disorders on a secondary basis, the record suggests consideration of an additional theory of entitlement that has not been fully considered.  

Specifically, read in a light most favorable to the Veteran for the limited purpose of development of the claim, the record suggests that the Veteran may have had fibromyalgia or myofascial pain syndrome with an inception in service. 

Specifically, the record indicates that (1) while on active duty, the Veteran had complaints of body pain that were generally and largely not investigated as to clinical diagnoses; (2) she was diagnosed with chronic pain in December 1991; (3) she was diagnosed as having myofascial pain in June 1992, and; (4) she is receiving treatment by a chiropractor for fibromyalgia which was diagnosed in 2009.  

Under Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant and, under Dalton v. Nicholson, 21 Vet. App. 23 (2007), the requested medical opinions below must acknowledge/discuss the Veteran's contention as to the basis of an etiological relationship.  The Board will therefore direct appropriate medical examinations.  

The Veteran entered active service in July 1985.  Shortly after she entered service, she complained of upper back pain of two weeks duration in July 1985.  The assessment was a back strain.  Several days later, the Veteran complained of "trunk pain," and was noted to have paravertebral muscle tenderness, which was diagnosed as a strain. 

In September 1985, the Veteran complained of right-sided hip pain of four weeks duration. She denied any injury. An x-ray detected no stress fracture, but bursitis was suspected. 

In October 1985, she complained of back and hip pain of three months duration. The assessment was lower lumbar strain. 

In April 1986, the Veteran complained of an acute onset of right wrist and hand pain. Examination revealed essentially normal findings, but Raynaud's phenomenon was suspected. 

In September 1987, the Veteran complained of left ankle pain on follow-up examination.  A military medical officer noted that the Veteran's symptoms were improving, but that she had "chronic pain."  

In April 1988, the Veteran complained of an acute onset of right hand pain and parasthesia - without a history of trauma.  The military physician's assistant reported that the Veteran had a suspected median nerve impingement.

On May 25, 1988, she reported to a medical clinic and complained of right knee stiffness and tenderness due to trauma of one month's occurrence. An enlisted  medic reported that the Veteran had had a tire fall on her "foot/leg." 

However, in a further note below the medic's annotation, a named medical officer indicated that a tire fell on the Veteran's left knee - apparently a result of error in the discrepancy between the left and right knee. There was then noted no swelling or numbness, but there was mild tenderness in the area of the inferior patella.  Lachman's, McMurray's and stress maneuvering test and patellofemoral grinding tests were all negative, and there was no evidence of a fracture on radiographic examination.   The medical officer provided a diagnostic impression of "knee pain - doubt serious injury."  
In August 1988, the Veteran complained of a dull pain throughout her back, and alleged that she had injured her back lifting heavy boxes. The treating physician's assistant noted that the Veteran had "acute/chronic" low back pain."

In November 1988, the Veteran was treated for complaints of chronic low back pain with shooting pain down her right and left leg to her knees.  She complained of occasional "tingling" in her feet.  She was diagnosed with mechanical low back pain and patellofemoral syndrome. 

Contrary to her July 1992 report that such an examination was not undertaken, the Veteran had a separation examination prior to her separation from active duty.  On a pre-separation report of medical history, the Veteran reported that she once had or then had swollen or painful joints, cramps in her legs and recurrent back pains, among other symptoms.  Military medical examiners noted that she had cramps in her knees and hip pain; and mechanical low back pain which bothered her on a daily basis and was minimally responsive to physical therapy.

The Veteran is in receipt of service connection for a lumbar spine disorder and a cervical spine disorder.  The Veteran claims that she is entitled to service connection for radiculopathy of the upper and lower extremities, including as secondary to her cervical and lumbar spine disorders.  

The Veteran's post-service treatment records show multiple subjective complaints of tingling, numbness, and pain to the upper and lower extremities.  The Veteran's claim was denied because the RO found no objective evidence of bilateral upper or lower radiculopathy.  

VA treatment records show multiple complaint of pain in the Veteran's hips between 1992 and 2009.  The Board has carefully considered the Veteran's reports of hip pain and finds them to be competent evidence of her current symptoms.  
The Veteran's private treatment records show treatment for fibromyalgia beginning in April 2007.  Multiple treatment VA and private records reveal that the Veteran complained of pain through her body and a May 2010 treatment note shows a diagnosis of fibromyalgia with associated myofascial pain syndrome.  

Peptic Ulcer - GERD

The Veteran contends that she is entitled to service connection for a peptic ulcer, including as secondary to her back disorders.  Specifically, the Veteran contends that the medications she uses to treat her back disorders have caused her to develop a peptic ulcer.  While the claim was denied on the basis that a diagnosis of a peptic ulcer is not of record, while in service the Veteran was twice treated for epigastric distress.  In February 2004, the Veteran was diagnosed by a VA physician as having GERD.  

A VA examination was conducted in December 2006.  The examiner concluded that the Veteran had gastroesophageal reflux disease and no ulcer was present.  Therefore, the examiner opined that her disorder, namely an ulcer, was not due to any service-related disorder.  The examiner did not opine on whether the Veteran's GERD or other gastrointestinal disorder was related to service or the medications she takes for her service-connected disorders.    

The Veteran's claim has been denied because she has not been diagnosed with the disability of a peptic ulcer.  However, it is clear from the record that the Veteran is seeking service connection for a gastrointestinal disorder, including GERD.  In Clemons, it was held that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Given that the Veteran has been diagnosed with GERD, the Veteran will be afforded a VA examination to ascertain if she has any gastrointestinal disorder that was caused by, or is secondary to, her active service or her service-connected disorders.  


Headaches

The Veteran initially claimed service connection for a migraine headache disorder, as secondary to her service-connected spine disorders.  Service treatment records indicate that the Veteran was treated in November 1985 for a headache.  In her April 1989, pre-service separation physical examination questionnaire, the Veteran stated that she then had, or once had recurrent headaches.  Military medical examiners attributed the symptoms to tension.  Treatment records show complaints of headaches since 1999, with a diagnosis of a headache disorder in December 2004.  

The Veteran underwent a VA examination in September 2004.  The examiner diagnosed her with chronic migraine headaches, but did not provide an opinion as to the etiology of this disorder.  In December 2004, the examiner filed an addendum to that examination report, in which he opined that her migraine headaches are most likely not related to her chronic cervical strain or neck condition.  The examiner did not opine on whether her headaches were directly due to her period of service.  

Rating reduction for a cervical spine disorder

The Veteran contends that her service connected cervical disc disease has not improved to warrant a reduction from a 40 percent to a 20 percent rating.  A review of the record reveals that additional development in this case is required prior to appellate review.  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years (such as the instant case), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  The Veteran contends that such requirements are not met in this case.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Here, the May 2007 VA examination, upon which the rating reduction is based, is not contained in the claims file.  Therefore, the Board is unable to assess the adequacy of the examination upon which the reduction was based.  Accordingly, the claim is remanded for the RO/AMC to associate the May 2007 VA examination with the claims file, as well as for the RO/AMC to conduct appropriate further examination.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for fibromyalgia and/or myofascial pain syndrome; a peptic ulcer and/or gastroesophageal reflux disease; radiculopathy of the upper and lower extremities; bilateral hip disorders; a headache disorder; a right ankle disorder; a left knee disorder; and cervical disc disease that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC will undertake to secure any military medical records generated while the Veteran was a military dependent spouse (wife of named individual Ronald D. Goff).  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

3. The RO/AMC shall associate the records from the May 2007 VA examination of the Veteran's cervical spine disorder with the claims file.  The RO/AMC will reexamine the May 2007 VA examination report and the entire recorded history of the disorder, and enter  specific findings as to it whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  If the May 2007 VA examination report is either not found or does not contain such sufficient information for the RO/AMC to make this determination, another VA examination must be conducted. 

4. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examinations detailed below,  to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

      
      
      
      e. The following examinations will be conducted:

(1) A rheumatology examination:  The examiner must state whether the in-service, post-service and recent medical evidence of record indicates that the Veteran has fibromyalgia and/or myofascial pain syndrome that was caused during or as a result of any in-service event.  In considering these questions, the examiner's attention is called to the October 2004 EGD and May 2010 treatment records regarding a diagnosis of myofascial pain syndrome.  

(2) A rheumatology and/or orthopedic examination:  

i. The examiner must state whether the in-service, post-service and recent medical evidence of record indicates that the Veteran has radiculopathy of either or both of the upper extremities that was caused during or as a result of any in-service event, or the presently service-connected lumbar or cervical spine disorder.  

ii. The examiner must state whether the in-service, post-service and recent medical evidence of record indicates that the Veteran has radiculopathy of either or both of the lower extremities that was caused during or as a result of any in-service event, or the presently service-connected lumbar or cervical spine disorder.  

iii. In answering the above questions, the examiner's attention is called to the following:

(a) Neurology treatment records dated in 2002 that show multiple assessments of cervical radiculopathy and cervical muscle spasms;

(b) June 2003 VA examination diagnosis of degenerative disc disease of the cervical spine and lumbar spine with subjective radiculopathy;   

(c) An October 2004 electrodiagnostic study  (EGD) in which the neurologist opined that the results were normal and there was no electrodiagnostic evidence of peripheral neuropathy or cervical radiculopathy; however, they were unable to rule out cervical radiculopathy as they were unable to perform 
needle examination of the cervical paraspinals; 

(d) A July 2009 treatment note indicating cervical radiculopathy;

(e) An August 2009 MRI of the lumbar spine showing a very mild multilevel degenerative spondylosis with small left foraminal disc radiation; and  

(f) A November 2009 opinion from the Veteran's chiropractor stated that the Veteran exhibits radicular symptoms in all of her extremities, bilaterally, including numbness and tingling paresthesias.  

iv. The examiner must state whether the in-service, post-service and recent medical evidence of record indicates that the Veteran has a disorder of the right and/or left hip that was caused during or as a result of any in-service event, or the presently service-connected lumbar or any other service-connected disorder.

(3) A neurology examination:  The examiner must state whether the in-service, post-service and recent medical evidence of record indicates that the Veteran has a headache disorder that was caused during or as a result of any in-service event, or the presently service-connected lumbar or any other service-connected disorder.

In considering this question, the examiner's attention is called the February 2007 article submitted by the Veteran that cited a correlation between migraines and spine disorders.  

      (4) An orthopedic examination:  

(i) The examiner must state whether the in-service (in particular the Veteran's treatment for claimed injuries as noted above), post-service and recent medical evidence of record indicates that the Veteran has a left knee disorder that was caused during or as a result of any in-service event.

(ii) The examiner must state whether the in-service (in particular the Veteran's treatment for claimed injuries as noted above), post-service and recent medical evidence of record indicates that the Veteran has a right ankle disorder that was caused during or as a result of any in-service event.

5. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC must then readjudicate the claims of service connection for fibromyalgia and myofascial pain disorder;, a peptic ulcer and GERD; radiculopathy of the upper and lower extremities, bilateral hip disorders, a headache disorder, a left knee disorder, a right ankle disorder, and the propriety of reduction of a rating for cervical disc disease to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


